Citation Nr: 1537273	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating, greater than 60 percent for left knee status post-total replacement (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An August 2009 rating decision denied the Veteran's claim for an increased rating on the basis of TDIU.  In January 2010, the Veteran submitted a notice of disagreement with the denial.  The February 2010 statement of the case addressed the TDIU and an increased rating for left knee disability; the substantive appeal addresses both matters.  As the Veteran is only service-connected for left knee disability, the August 2009 rating action is construed as a denial of an increased rating for left knee disability and a TDIU based on this disability and both matters are currently before the Board.  

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A rating of greater than 60 percent cannot be awarded for post-total replacement of the left knee.

2.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for post-total replacement of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.68, 4.71a, Diagnostic Code 5055 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with notification letters in December 2006 and May 2009 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims for increased rating and TDIU, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met.  The Veteran's private treatment records have been obtained.  The Veteran was afforded a VA examination in June 2009.  The examiner considered the contentions of the Veteran, examined the Veteran, and provided findings sufficient to apply the pertinent rating criteria.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased rating for left knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262   (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for the left knee.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511   (2007).

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5055.  Other than the temporary 100 percent evaluation assigned for one year following the implantation of the prosthesis, DC 5055 does not provide for a schedular rating in excess of 60 percent.  Furthermore, a higher rating on an extraschedular basis is also not permissible because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68  (2015).  Additionally, as the Veteran's rating for his left knee disability cannot exceed the currently assigned 60 percent evaluation without running afoul of the 38 C.F.R. § 4.68, the Board need not consider whether additional separate ratings may also be warranted for the knee, to include separate ratings for limitation of extension or post-surgical scarring.

As the provisions of 38 C.F.R. § 4.68  limit the combined rating for the residuals of a left total knee replacement to 60 percent, and the currently assigned 60 percent disability rating under DC 5055 is the maximum rating that can be assigned, as a matter of law, the Veteran cannot be granted a disability evaluation in excess of 60 percent for the disability at issue because a higher schedular rating is prohibited.  Sabonis v. Brown, 6 Vet. App. 426  (1994).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted. The manifestations of the Veteran's left total knee replacement are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, DC 5055.  In this regard, the Veteran's left total knee replacement has been manifested by pain, weakness, limited motion and instability.  This type of disability picture is specifically addressed in the rating criteria set forth in the above Diagnostic Code. 

In sum, the Board finds that a comparison of the Veteran's left total knee replacement with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability. As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

III.  TDIU

The Veteran contends that his left knee disability renders him unable to pursue gainful employment.  He and his former employer assert that the Veteran was unable to stand for the amount of time that was required by his duties as a salesman, and thus he was forced to reduce his hours and ultimately stop working.  On his application for benefits, it was reported that he had a high school education and had worked as a salesman for the same company for many years prior to leaving that job in 2007.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The central inquiry is: "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As an initial matter, the Board notes that because the Veteran is in receipt of a single 60 percent evaluation for his left knee disability, he meets the schedular rating for the assignment of TDIU. Thus, the Board is left is consider whether his service-connected disability renders him unable to follow a substantially gainful occupation.

On June 2009 VA examination of the left knee, the Veteran reported that his activities are limited and it is painful to stand for any length of time.  The examiner found that, although the Veteran's daily activity is affected by his limited ability to stand, his left knee disability does not affect the Veteran's occupation.

Having reviewed the entire claims file, the Board finds that the Veteran is not entitled to TDIU.  He has a high school education and years of experience in sales.  While the difficulties in his previous job have been documented, it is not demonstrated that he is precluded from gainful employment for which he is qualified due solely to his left knee disability.  Other jobs in sales, such as telemarketing, do not require prolonged standing.  The weight of the evidence does not indicate that he is precluded from following substantially gainful employment, but rather that he may continue to follow sedentary employment.

The Board has considered the Veteran's statements that he is unemployable due to his left knee disability.  In this regard, the Board notes that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in evaluating a claim for a TDIU, VA must consider the factors as enumerated in the regulation discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

The medical evidence of record reflects that the Veteran can engage in sedentary gainful employment, and the level of severity of the Veteran's disability is adequately contemplated by the applicable diagnostic criteria.  Based upon the foregoing, the Board concludes that the preponderance of the evidence is against the claim of entitlement to a TDIU.


ORDER

A rating in excess of 60 percent for left knee status post-total replacement is denied.

 Entitlement to TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


